Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an electronic communication from Applicants’ representative, Daniel F. Nesbitt, Esq., on 2 May 2022.
	Claims 1 – 48 are amended as follows: 
1. - 3.	(CANCELED) 
4.	(AMENDED) 	A rapidly-orodispersible dosage container form, comprising: 
a porous, durable container body comprising a first bound-powder material comprising an interconnected matrix of a first ingestible powder material and a first ingestible binder material, the container body comprising a base and a peripheral wall extending from the base, the peripheral wall having an inner surface, an upper surface, and an external surface, and the container body having one or more empty cavities bounded by the base and the inner surface of the peripheral wall; 
a porous, durable lidding body comprising a second bound-powder material comprising an interconnected matrix of a second ingestible powder material and second ingestible binder material, the porous lidding body having an undersurface configured to be positioned over the upper surface of the peripheral wall, the body configured to cover the one or more empty cavities and form one or more interior cavities; and
a means for securing the lidding body to the peripheral wall, 
wherein 
the first ingestible powder material and the second ingestible powder material comprise independently one or more pharmaceutical excipients selected from the group consisting of a solid binder material, a disintegration agent, a dispersant, a sweetener, a glidant, a flavoring agent, a surfactant, a humectant, a preservative, an antioxidant, a solvent, a diluent, and combinations thereof; and 
the first ingestible binder material and the second ingestible binder material are independently selected from the group consisting of a water-soluble synthetic polymer, polyvinyl pyrrolidone, lactitol, erythritol, pregelatinized starch, modified starch, hydroxypropylmethylcellulose, spray dried lactose, fructose, sucrose, dextrose, sorbitol, mannitol, and xylitol, and combinations thereof.
5.	(AMENDED)	 The dosage container form according to Claim 4, wherein the one or more interior cavities formed when the porous lidding body covers the one or more empty cavities has a volume that is at least 5% of a volume of the dosage container form.
6.	(AMENDED)	A filled-and-sealed  comprising the rapidly-orodispersible dosage container form according to Claim 5 and
7.	(AMENDED)	The filled-and-sealed dosage form according to Claim 6, further comprising a dissolvable barrier material, coated onto at least a portion of an interior surface that forms a boundary for the one or more interior cavities.
8.	(AMENDED)	The filled-and-sealed dosage form according to Claim 7, wherein the dissolvable barrier material is disposed between the one or more particulate medicaments and the first bound-powder material.
9.	(AMENDED)	The dosage container form according to Claim 4, wherein the means for securing comprises an adhesive material applied to at least one of (i) a portion of either or both of the undersurface of the lidding body and the upper surface of the peripheral wall, and (ii) a portion of either or both of the inner surface of the perimeter wall of the lidding body and the external surface of the peripheral wall of the container body.
10.	(AMENDED)	 The  dosage container form according to Claim 9, wherein the adhesive material is selected from the group consisting of mannitol, sorbitol, xylitol, lactitol, erythritol, isomalt, povidone, copovidone, hydroxypropylcellulose, hydroxypropylmethylcellulose, carboxymethylcellulose, gelatin, casein, agar, guar gum, gellan gum, xanthan gum, locust bean gum, alginate, carrageenan, hydroxypropyl starch, pre-gelatinized starch, poloxamer, polyethylene glycol, polydextrose, polyvinyl alcohol, and combinations thereof.
11.	(AMENDED)	 The  dosage container form according to Claim 4, wherein the means for securing comprises a first mechanical securement on the upper surface of the peripheral wall and a second mechanical securement on the lidding body, wherein the mating of the first mechanical securement and the second mechanical securement with each other mechanically secures the lidding body to the container body.
12.	(AMENDED)	 The  dosage container form according to Claim 11 wherein the first mechanical securement is on the undersurface of the lidding body.
13.	(AMENDED)	 The  dosage container form according to Claim 11, wherein (i) the first mechanical securement comprises one or more valleys formed into the peripheral portion of the upper surface of the peripheral wall, the second mechanical securement comprises one or more peaks formed upon the peripheral portion of the undersurface of the lidding body, and the one or more peaks of the lidding body are in register with and secured to the one or more valleys of the container body; (ii) the lidding body has a perimeter wall extending from the peripheral portion of the undersurface, the perimeter wall having a bottom surface and an inner surface, wherein the inner surface of the perimeter wall of the lidding body is frictionally engaged with at least a portion of the external surface of the peripheral wall of the container body, or (iii) the dosage form has a planar bottom surface, defined by the base of the container body and the bottom surface of the perimeter wall of the lidding body.
14.	(AMENDED)	 The  dosage container form according to Claim 4, wherein the peripheral wall has a thickness of at least 1.0 mm, and up to 5.0 mm.
15. 	(AMENDED)	 The  dosage container form according to Claim 14, wherein the peripheral wall has a substantially uniform thickness of at least 1.5 mm, and up to 3.0 mm.
16. – 41. 	(CANCELED)
42. 	(AMENDED) The dosage container form according to Claim 4[[3]] wherein the disintegration agent is selected from the group consisting of microcrystalline cellulose, crospovidone, croscarmellose, sodium starch glycolate, and a combination thereof.
43. - 44.	(CANCELED)
45.	(NEW) 	The dosage container form according to Claim 4 wherein the one or more pharmaceutical excipients is selected from the group consisting of a solid binder material, a disintegration agent, a dispersant, a sweetener, a glidant, a surfactant, a humectant, a preservative, and combinations thereof.
46.	(NEW) 	The dosage container form according to Claim 45 wherein the dosage container form comprises a glidant comprising colloidal silicon dioxide, and a surfactant selected from the 
group consisting of polysorbate, a poloxamer, and a combination thereof

47.	(NEW) 	The dosage container form according to Claim 4 wherein the first ingestible binder material and the second ingestible binder material are independently selected from the group consisting of a polyvinyl pyrrolidone, lactitol, modified starch, hydroxypropylmethylcellulose, spray dried lactose, fructose, mannitol, and combinations thereof.
48. 	(NEW) 	The dosage container form according to Claim 4 wherein the dosage container form can disintegrate in a small amount of aqueous fluid in a subject’s mouth of up to 10 ml, within 5 seconds. 


The following is an Examiner’s Statement of Reasons for Allowance: 
	Although the prior art discloses examples of multi-compartment solid dosage forms, the art does not disclose or suggest dosage forms having a body with a structure such as claimed by Applicants, particularly in claim 4, wherein the container body of the dosage form comprises multiple internal cavities, the cavities containing one or more bound powder materials in the form of an interconnected porous matrix, the one or more cavities further comprising particulate medicaments.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619